Citation Nr: 1030931	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the right 
knee.

2. Entitlement to service connection for arthritis of the back.

3. Entitlement to service connection for arthritis of the neck.

4. Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 50 percent disabling.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1945 until March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and September 2007 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was remanded by the Board in December 2007 and May 2009 
for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2010, the Veteran, through his representative, submitted 
additional evidence.  This evidence was not considered by the RO, 
and was not addressed in a supplemental statement of the case 
prior to the case being sent to the Board.  As a matter of due 
process, the case must be returned to the RO for its review of 
the aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 
(2009).

Additionally, the Board notes that part of the evidence includes 
an August 2009 audiogram in graphic form.  The form contains a 
notation of Miami VA testing.  This hearing report should be 
interpreted for VA rating purposes, to include whether a Maryland 
CNC discrimination test was performed and if so, the results of 
such testing must specifically be reported.


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall arrange to have the 
August 2009 graphical audiogram translated 
to numeric form by a VA audiologist.  The 
audiologist should also state whether the 
form indicates that a Maryland CNC 
discrimination test was performed and if 
so, the results of such testing must be 
identified.  

2.	Thereafter, issue the Veteran a 
Supplemental Statement of the Case which 
takes into consideration the evidence 
added to the claims file since the 
February 2010 SSOC, including medical 
evidence received in April 2010.  If any 
decision remains adverse to the Veteran 
the claims should be returned to the Board 
after giving the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



